


[pncbanklogo.jpg]
 
 
 
Exhibit 10.32
AMENDED AND RESTATED
Account No(s).
 
CUSTODY AGREEMENT
 
 

Important Information About Procedures for Opening a New Account




To help the government fight the funding of terrorism and money laundering
activities,
Federal law requires all financial institutions to obtain, verify, and record
information
that identifies each person who opens an account.




What this means for you (a Client): When you open an account, we are required by
Federal law to ask for your name, street address, date of birth (for natural
persons) and
other information as required to identify you. This may include a request or
requests
for confirmatory information such as presentation of your driver's license
and/or other
document(s).
3. TAX CERTIFICATION.  By signing below, Client certifies under penalty of
perjury that:
a. The number shown on this form is Client's correct taxpayer ID number;
b. Client is not subject to backup withholding because (i) Client is exempt
from backup withholding, (ii) Client has not been notified by the Internal
Revenue Service (“IRS”) that Client is subject to backup withholding as a
result of a failure to report all interest or dividends, or (iii) the IRS has
notified Client that Client is no longer subject to backup withholding; and
c. If Client is a natural person, Client is a U.S. person (including a U.S.
resident alien).
PLEASE PRINT, PREFERABLY WITH BLACK INK
(Cross out item "b" if the Client has been notified by the IRS that Client is
currently subject to backup withholding because Client failed to report all
interest or dividends on Client's tax return.)(IRS instructions will be provided
upon request.)
1. ACCOUNT REGISTRATION.
American Capital Strategies, Ltd.
Client's Name Birth Date (if applicable)


4. INCOME; DISBURSEMENT. 
52-1451377
Reinvest or remit the income to Client as selected below:
Client's Social Security Number or Tax Identification Number
a. x Reinvest 
b. oRemit on a x monthly o quarterly o semi-annually; and
     o by depositing it to Client's checking account
      #____________________________________ with the Custodian
     o by check to Client's address shown, or
c. o other:
d.  Client directs Custodian to deduct and disburse from Client's account fees
payable to __________________________________________ (Client's
“Service Provider”).
 
Joint Client's Name (if any) Birth Date (if applicable)
 
Joint Client's Social Security Number
 
If this is a joint account among natural persons, the joint account will be
[please select one]: o Joint Tenants With Right of Survivorship; o Tenants by
the Entireties (husband and wife only); or o Tenants in Common.
5. SHAREHOLDER COMMUNICATIONS.  Client [please select one]
x objects or o does not object to the Custodian disclosing Client's name,
address and share position of Assets to the companies (or to their
representatives) in which Client is a shareholder.
Client declares that it is a [please select one] o natural person(s); x domestic
corporation, partnership or other entity; o foreign corporation, partnership or
other entity; o trust or other fiduciary entity; or o other
______________________________________________________________
6. CLIENT AUTHORIZATION; SIGNATURES REQUIRED.          
a. For individuals:  If a joint account, for withdrawal, approval, revocation or
other instructions: [check one] o all signatures required
o one signature required
Client declares that it is exempt from federal income taxation [check if
applicable] o 
______________________________________________________________
Description of Trust or other Fiduciary Entity, including Date of Deed/Will
______________________________________________________________
and Name of Settlor/Testator (if different from “Client's Name”)
All correspondence will be sent to Client at the address listed below unless
Custodian (as defined below) is otherwise advised.
2. ADDRESS.


Two Bethesda Metro Center, 14th Floor
Street or P.O. Box Number


Bethesda MD 20853
b. For corporations, partnerships and other entities:  Client has furnished the
Custodian with copies of each of the following:
(i)  Appendix I, identifying and containing signatures of Client's officers and/
or other persons authorized to sign written instructions or issue oral
instructions, and
(ii) Resolution of the Board of Directors, Trustees or Managing Officers of
Client authorizing the appointment of the Custodian for the Assets, which
resolution has not been amended, superseded, revoked or withdrawn.
c. For fiduciary entities:  If the fiduciary entity has more than one fiduciary,
for withdrawal, approval, revocation or other instructions: [check one]
o under the fiduciary document or court order, only one is signature required.
o signatures of more than one fiduciary are required. (Complete Appendix I.)
City State Zip
Attention: Cydonii Fairfax, Esq.


Citizenship: x U.S. Citizen o Resident Alien Montgomery County
                                                                              County
of Residence or Situs
(301) 951-6122 __________ (_____)__________________________
Daytime Phone Evening Phone


7. AUTOMATED CASH INVESTMENT.
Pursuant to Section 9.a. below, select one of the following money market
mutual funds:
x BlackRock Liquidity Funds, Temp Fund
o  BlackRock Funds U.S. Treasury Money Market Portfolio
o  BlackRock Funds Municipal Money Market Portfolio
o  BlackRock Funds New Jersey Municipal Money Market Portfolio
o  BlackRock Funds North Carolina Municipal Money Market Portfolio
o  BlackRock Funds Ohio Municipal Money Market Portfolio
o  BlackRock Funds Pennsylvania Municipal Money Market Portfolio
o  BlackRock Funds Virginia Municipal Money Market Portfolio



The undersigned person(s) ("Client") acknowledges that Client has read the
Amended and Restated Custody Agreement (the "Agreement") set forth above and
below and together with PNC Bank, National Association (the "Custodian") adopts
and agrees to be bound by the Agreement. CLIENT UNDERSTANDS THAT THE INTERNAL
REVENUE SERVICE DOES NOT REQUIRE CLIENT'S SIGNATURE TO ANY PROVISION OF THIS
DOCUMENT OTHER THAN THE CERTIFICATIONS REQUIRED TO AVOID BACKUP WITHHOLDING.
PNC BANK, NATIONAL ASSOCIATION
 
AMERICAN CAPITAL STRATEGIES, LTD.
 
 
 
 
By:
 
 
/s/ Samuel A. Flax
 
 
 
Name: Samuel A. Flax
 
 
 
Title: Executive VP & General Counsel
Date:
December 18, 2007
 
 





--------------------------------------------------------------------------------




8. APPOINTMENT AND DUTIES OF CUSTODIAN.
a. Client appoints the Custodian to take custody of certain securities, cash or
other property (including security certificates and other negotiable and
non-negotiable instruments in certificate or uncertificated form, securities
entitlements, instruments and other assets), delivered to and received by the
Custodian (herein called “Assets”) and to place the Assets in one account at the
direction of the Client (an “Account”).
b. Client directs Custodian to:
(i) Assume custody of the Assets or place the Assets in the custody of a
sub-custodian or a national registered securities depository, and pay or deliver
to Client any Assets upon Client's instruction. The Custodian will promptly
forward all notices received from any such national registered securities
depository to the Client.
(ii) Effect and make settlement of purchases, sales and exchanges upon
instruction by Client or person(s) authorized in writing by Client on Appendix I
hereto as may be amended from time to time or in another written form acceptable
to Custodian (“Authorized Person”); take appropriate action with respect to
tenders; record on the Account’s records the purchase and sale of, pledge
collateral or issue escrow receipts with respect to, options, futures contracts,
options on futures contracts and other derivative securities; exercise any
rights and options provisions of the Assets solely upon instruction by Client or
Client’s Authorized Person; and facilitate any securities lending arrangement
with the Custodian to which Client has become a party. The Custodian will notify
Client of calls, repayment option provisions, tenders, exchanges and rights
offerings if it has received timely notice, by registered or certified mail, as
holder of record, or if such notice appears in services listing such matters
which are widely utilized in national financial markets. Client understands that
when Custodian is instructed to deliver securities against payment, delivery of
such securities and receipt of payment therefor may not be completed
simultaneously. The Custodian will not provide investment advice or supervision
for the Assets or determine the suitability of any transaction.
(iii) Receive the proceeds from any Assets which are sold and collect amounts
due upon any Assets which mature or which the Custodian determines are being
called or redeemed when timely notice thereof appears in services listing such
matters which are widely utilized in national financial markets. Funds received
or collected will be retained in accordance with the terms of this Agreement
subject to the specific directions of Client.
(iv) Collect income from the Assets.
(v) Keep proper records of all transactions in the Assets and furnish Client
with monthly itemized statements of all receipts and disbursements during the
period and a listing of Assets held at the end of such period. Client shall
assume the responsibility for reconciling such statements with the good faith
assistance of the Custodian.
(vi) Register Assets in the nominee name of the Custodian, the Custodian's
sub-custodian or a national registered securities depository.
(vii) Vote all proxies as instructed by Client. Client specifically acknowledges
that Client understands that this provision may involve the Custodian's voting
shares of The PNC Financial Services Group, Inc. stock and shares of mutual
funds that pay fees to the Custodian or its affiliates and that, in voting such
shares, the Custodian may be in a position to vote for The PNC Financial
Services Group, Inc. Board of Directors or to change fees paid at the mutual
fund level to itself or to an affiliate.


9. AUTOMATED CASH INVESTMENT AND OTHER INVESTMENT IN MUTUAL FUNDS AND
SECURITIES.
a. Client directs the Custodian to automatically invest cash balances in
Client's Account(s) in Cash Management Shares of the Money Market Portfolio of
BlackRock Fundssm that Client has selected in Section 7 above, unless Client and
Custodian agree in writing otherwise. Client provides this direction,
notwithstanding that the Custodian and its affiliate(s), as the case may be,
provide investment advisory and other services to, and receive shareholder
servicing fees from, such mutual fund, and Client agrees that the Custodian and
its affiliates may be separately and additionally compensated for such services.
b. Shares of BlackRock Fundssm are distributed by BlackRock Distributors, Inc.
Client acknowledges that Client understands that securities available through
the Custodian, including shares of BlackRock Fundssm and other mutual funds, are
not backed by or guaranteed by the Custodian or its affiliates and are not bank
deposits, nor are they insured by, issued by, guaranteed by or obligations of
the FDIC or the Federal Reserve Board and in addition mutual fund shares are not
issued by, guaranteed by or obligations of any government agency or bank. Such
securities involve investment risks, including possible loss of value. An
investment in money market mutual funds is neither insured nor guaranteed by the
U.S. Government and there can be no assurance that such funds will be able to
maintain a stable net asset value of $1.00 per share. For more complete
information about mutual funds selected, including charges and expenses, refer
to the prospectus. Client acknowledges (i) that Client understands the
information set forth in this Section 9, and (ii) receipt and review of the
prospectus for the mutual fund(s) selected.
c. Purchases of mutual fund shares and other securities will be made in
accordance with the Custodian’s standard procedures in effect from time to time.


10. CLIENT INSTRUCTIONS. The Custodian will be required to act only upon
instruction, prior approval or revocation (“Instruction”) received by
Custodian’s employees assigned responsibility for the Client’s Account(s)
(“account officer(s)”) in writing. For the purposes of this Agreement,
telephone, telephone voice messaging, telex and other forms of telephonic or
electronic communication, except for electronic mail from authorized signors of
the Client to the Custodian’s account officer, as well as all forms of oral
communication, shall not be deemed to be “in writing” or “written.”
Notwithstanding this, the Custodian may, in its sole discretion, conclusively
rely and act upon any form of Instruction which it believes to be genuine even
if the Custodian fails to confirm receipt of such Instruction and even if Client
fails to provide subsequent written confirmation. The Custodian




--------------------------------------------------------------------------------




shall promptly confirm receipt of all written instructions provided by Client.
However, Client shall not be entitled to rely upon the Custodian’s receipt of
any such Instruction until and unless the Client’s account officer has confirmed
such receipt to Client. Client may by Instruction direct the Custodian to accept
Instruction from an Authorized Person. The Custodian may conclusively rely on
the most recent designation of such Authorized Persons furnished to it by Client
until it receives written notification from Client to the contrary.


11. CLIENT OBLIGATIONS.
a. Client shall file all tax returns and pay all taxes due in connection with
the Assets and the income therefrom, except such returns and taxes as the
Custodian may be required by law to file and pay, for which the Custodian will
charge separately a reasonable fee based upon the extent of the work involved.
b. Client shall furnish the Custodian with such information, authorization and
documentation as the Custodian may from time to time require to enable it to
carry out its obligations under this Agreement.
c. Client represents to the Custodian that Client is not executing this
Agreement on behalf of an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (ERISA) or an
Individual Retirement Account (IRA).
d. Client acknowledges that if Client is a legal entity, in order to verify
Client’s identity, Custodian may require Client to provide copies of Client’s
governing documents; however, Custodian assumes no responsibility and has no
obligation to review the governing documents for any purpose other than to
verify Client’s identity.


12. ACCOUNT STATEMENTS. Client is aware that Federal Regulations require the
Custodian, without charge and within one business day of its receipt of a
broker/dealer confirmation for each security transaction in Client's Account(s)
to forward to Client a written notification which discloses, among other things:
the Custodian's name, Client's name, the capacity (capacities) in which the
Custodian is acting, the date (and time, within a reasonable period, upon
written request of Client) of execution, the identity, price, number of shares
or units or principal amount of debt securities purchased or sold by Client, the
name of the broker/dealer, the amount of any remuneration received by such
broker/dealer from Client and the amount of any remuneration received by the
Custodian. Client is also aware that, under the terms of this Agreement, the
Custodian will be providing to Client monthly statements that include a listing
of all securities transactions, receipts and disbursements during the period,
together with a current listing of the Assets held in the Account(s). Client
agrees to accept such monthly statements in satisfaction of the Custodian's
obligation to provide written notification as described above; provided, that
upon Client’s request, the Custodian will provide to Client within a reasonable
time and at no additional cost the information required by Federal Regulations.
The Custodian will also provide at the end of each calendar year an annual
statement for such year to assist in the Client’s preparations of financial
statements. The Custodian shall not be liable with respect to the accuracy of
such statements, except with respect to any such transaction that Client shall
file, within 180 days after the furnishing of the statement, written objections
with the Custodian. Unless Custodian receives written objection to the periodic
statement within 180 days after the date shown on such statement, the Account(s)
shall be deemed approved. Approval of the statement shall be final and binding
on all persons who have interests in the Account(s) then or in the future.


13. COMPENSATION. The Custodian will be compensated for its services in
accordance with its Standard Schedule of Fees in effect from time to time, which
Client has reviewed.


14. NO VALUATION OF CERTAIN ASSETS. Notwithstanding anything in this Agreement
to the contrary the Custodian shall have no obligation to determine the fair
market value of such Assets.


15. LIMITATION OF LIABILITY AND INDEMNIFICATION.
a. The Custodian will not be liable for (i) any loss, damage, or liability
incurred by Client unless it results directly from the Custodian's gross
negligence or willful misconduct in the performance of its obligations as
described by this Agreement or (ii) under any circumstances, any consequential,
special or indirect losses or damages which Client may incur or suffer by or as
a consequence of the Custodian's performance of, or failure to perform, the
services to be provided hereunder, whether or not the likelihood of such losses
or damages was known by the Custodian.
b. Client shall indemnify, defend and hold the Custodian and its officers,
directors, employees, agents and representatives harmless from and against any
suit, judgment, claim, demand, loss, liability, expense or interest (including
legal fees and expenses) (“Losses and Expenses”) arising out of or in connection
with this Agreement, excluding, however, those Losses and Expenses which are
finally determined by a court of competent jurisdiction to have resulted
directly from the Custodian's gross negligence or willful misconduct in the
performance of its obligations as described by this Agreement. This
indemnification shall survive resignation of the Custodian or the termination of
this Agreement.


16. TERMINATION; PRIOR AGREEMENTS. This Agreement may be terminated by either
Client or the Custodian by giving 30 days prior written notice to the other
party. Upon termination, during any period of time in which Custodian continues
to have custody of Assets, Custodian shall have no duties other than the
safekeeping of the Assets and delivery of the Assets upon Client’s Instructions.
Client shall provide Asset delivery instructions in writing. Custodian shall
have the right to continue to charge fees




--------------------------------------------------------------------------------




in the amount then currently charged to the Account(s) for any post-termination
period in which Assets remain in Custodian’s custody and to debit such fees from
the Account(s). By executing this Agreement, the Parties hereby terminate any
existing custody agreement between the Parties that covers the Assets.


17. CONFLICTS WITH TERMS OF PNC WEBSITE USER AGREEMENT. If Client has registered
to use the password protected sections of the PNC Website (the “Site”) by
accepting the PNC Website User Agreement (the “Website Agreement”) and the terms
of the Website Agreement conflict with terms of this Agreement, to the extent
permitted by applicable law, the terms of the Website Agreement shall apply to
Client’s use of the Site. Notwithstanding the foregoing, any communication not
occurring through the Site, and any electronic mail communications from the
Custodian to Client occurring through the Site, pursuant to Client’s
relationship with the Custodian under this Agreement, shall be governed and
controlled by this Agreement.


18. MISCELLANEOUS. Client acknowledges that the Custodian now acts and may act
in the future as investment manager and custodian to other accounts.
Notwithstanding Section 5 of this Agreement, under certain circumstances, the
Custodian may be required to furnish information about the Client(s), the
Assets, or the Account(s) to the state or federal government, applicable
regulators, or the issuers (or their representatives) of securities held in the
Account(s). The Custodian shall provide Client with prompt notice of such
disclosure. This Agreement shall be governed by the laws of the jurisdiction in
which the Custodian accepted the Account(s). If a court determines that any
provision of this Agreement is not enforceable, that provision shall be deemed
to be deleted from this Agreement but the remainder of this Agreement shall
remain in full force and effect. The parties intend that this Agreement shall be
legally binding upon the parties, their heirs, executors, successors or assigns.
This Agreement contains the entire understanding of the Parties and supersedes
any other oral or written agreement between the Parties. No amendment of this
Agreement shall be effective unless it is in writing and signed by the Parties.
This Agreement may be executed in counterparts, each one of which will be deemed
to be an original.


19. ADVANCES, OVERDRAFT COVERAGE AND LIEN. If the Custodian credits the Client’s
Account(s) with respect to (i) income, dividends, distributions, coupons, option
premiums, other payments and similar items on a contractual payment date or
otherwise in advance of the Custodian’s actual receipt of the amount due, (ii)
the proceeds of securities sales on the contractual settlement date or otherwise
in advance of the Custodian’s actual receipt of the amount due, (iii)
provisional crediting of any amounts due, or (iv) any estimated amounts paid in
advance of the Custodian’s final determination of the actual amount due, and (x)
the Custodian is unable to collect full and final payment for the amounts so
credited within a reasonable time period using reasonable efforts, (y) pursuant
to standard industry practice, law or regulation, the Custodian is required to
repay to a third party such amounts so credited, or (z) with respect to (iv)
above, an estimated payment credited to an Account(s) exceeds the Custodian’s
final determination of the actual amount due, the Custodian shall have the
absolute right in its sole discretion without demand to reverse any such credit
or payment, to debit or deduct the amount of such credit or payment for the
Client’s Account(s), and to otherwise pursue recovery of any such amounts so
credited from the Client. The Custodian is hereby authorized to sell Assets to
cover any overdrafts resulting from Client’s instructions or routine costs. The
Client grants to the Custodian a first priority contractual possessory security
interest in and a right of set off against the Assets in the amount necessary to
secure the payment to the Custodian of any amounts owed by Client to the
Custodian under the terms of this Agreement. Every such right to setoff may be
exercised without demand upon or notice to the Client, and such right of setoff
shall be deemed to have been exercised immediately upon the occurrence of a
default by the Client of its obligations hereunder without any action of the
Custodian, although the Custodian may enter such setoff on its books and records
at a later time.


20. CLIENT’S AUTHORIZED PERSON. Client acknowledges that Client’s Authorized
Persons are not agents of the Custodian and that the Custodian is not
responsible for the selection of, performance or supervision of, or liable for
the default or negligence of Client’s Authorized Person. Client consents to the
Custodian giving to Client’s Authorized Persons a copy of this Agreement, all
statements for the Account(s) created by this Agreement and all other
information that Client’s Authorized Persons requests in the performance of its
services for Client.


21. INDEPENDENT AUDITOR ACCESS. The Custodian shall provide access, upon
reasonable notice, during normal business hours and under the supervision of an
employee of Custodian, to the Account and any other records or materials related
to the Client as may be requested to the Client’s independent auditor, jointly
with any Authorized Person or with a properly authorized officer or employee of
the Custodian, for physical inspection from time to time. Such access may be
provided without prior notification to the Client, as required by the Client’s
independent auditor.
________________________________________________________________________


PNC is a registered service mark of The PNC Financial Services Group, Inc.
(“PNC”). Neither PNC nor the Custodian provides legal, tax or accounting advice.




[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




APPENDIX I
PNC
AMENDED AND RESTATED CUSTODY AGREEMENT
(for Corporations, Partnerships, Fiduciary Entities and Other Entities)




The following named persons are officers, fiduciaries, agents or other persons
(“Authorized Persons”) duly elected or appointed and authorized to sign written
Instructions or issue oral Instructions on behalf of Client under this Amended
and Restated Custody Agreement. The following number of signatures are required
to give Instructions: 1 (insert number).


Samuel A. Flax, Executive Vice President, General Counsel and
Secretary
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Cydonii Fairfax, Vice President, Associate General Counsel and
Assistant Secretary
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Michael Sarner, Vice President
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Julie Southfield, Authorized Person
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Naomi Setti, Authorized Person
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Angela Patterson, Authorized Person
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Gail Neyland, Authorized Person
 
 
 
 
 
Print Name and Title
 
Signature
 
 
 
Date: December 18, 2007
 
American Capital Strategies, Ltd.
 
 
 
 
 
 
 
 
Name:
 
 
Title:





